I agree with the majority as to its analysis and disposition of the fourth, fifth and sixth assignments of error. I also agree with the majority as to its disposition of the first, second and third assignments of error, but disagree as to the analysis of the issue of res judicata. The 1968 case involved a Petition in Ejectment for only .23 acres of land. The petition included a description of only that .23 acres of land. The defendant in that case, Roger Nisely, in his answer, denied that the plaintiffs (the Lowes) were the owners of that .23 acres. Neither Roger Nisely nor his attorney appeared for the trial of the 1968 case. I conclude from the records presented to us that the entire .75 acres was never the subject matter of the 1968 case. There is nothing to indicate that the ownership of the entire .75 acres was or should have been at issue in the 1968 case. Therefore, I would find that appellee Lowe was not barred by the doctrine of res judicata from relitigating the ownership of any acreage outside of the .23 acres.